DETAILED ACTION
This communication is in respond to application filed on May 5, 2021 and preliminary amendment filed on May 26, 2021. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 is not ending with a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,001. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,699,001
21.   An electronic certified electronic academic credential validation system comprising: 
a publisher computer having a processor and non-transient computer readable medium having a validation database, an additional information database, a publisher validation request interface, and a credential recipient personal access key database; the validation database having (1) a plurality of authentication information. each authentication information associated with a certified electronic credential awarded to a credential recipient by a credentialer, and (2) a plurality of certified electronic credential records, each certified electronic credential record associated with a certified electronic credential and comprising an academic credential status; 
the additional information database having a plurality of additional information data elements associated with at least one of a certified electronic academic credential, a certified electronic credential record, and a credential recipient; 
the credential recipient personal access key database having a plurality of credential recipient personal access keys, each personal access key associated with at least one of a certified electronic credential record and an authentication information; 
a plurality of credentialers, each credentialer providing a unique credentialer validation portal, wherein each credentialer portal is unique to the credentialer and comprises a computer in electronic communication with the publisher computer and having a processor and a non-transient computer readable medium configured to receive a certified electronic credential validation request and proffered authentication information including a proffered personal access key, and transmit the certified electronic credential validation request and proffered authentication information to the publisher validation request interface, 


wherein the publisher validation request interface is configured to receive the certified electronic credential validation request and proffered authentication information from a credentialer validation portal and identify a certified electronic credential record in the validation database associated with the proffered authentication information, compare the proffered personal access key with the personal access key associated with at least one of the identified certified electronic credential record and the proffered authentication information, and generate a validation response based on the identified certified electronic credential record;
13. An electronic system for validating a certified electronic academic credential using a personal access key, the system comprising: 
a publisher computer having a processor and non-transient computer readable medium having a validation database and a credential recipient personal access key database; 
the validation database having (1) a plurality of authentication information, each authentication information associated with a certified electronic credential awarded to a credential recipient by a credentialer, and (2) a plurality of certified electronic credential records, each certified electronic credential record associated with a certified electronic credential and comprising an academic credential status;... 
17.....an additional information database having a plurality of additional information data elements associated with at least one of the certified electronic academic credentials, the certified electronic credential records, and the first credential recipient....
(claim 13)...the credential recipient personal access key database having a plurality of credential recipient personal access keys, each personal access key associated with at least one of a certified electronic credential record and an authentication information; 
wherein the publisher computer is in electronic communication with a plurality of credentialer validation portals, each credentialer portal provided by a credentialer computer having a processor and a non-transient computer readable medium configured to receive a certified electronic credential validation request and proffered authentication information from a validating entity, the proffered authentication information including a proffered personal access key, and transmit the certified electronic credential validation request and proffered authentication information to a publisher validation request interface, each credentialer validation portal is configured to display validation information based on at least a portion of the validation response; and wherein the publisher validation request interface is configured to receive the certified electronic credential validation request and proffered authentication information from a credentialer validation portal and having a computer processor configured to identify a certified electronic credential record in the validation database associated with the proffered authentication information, compare the proffered personal access key with the personal access key associated with at least one of the identified certified electronic credential record and the proffered authentication information, generate a validation response based on the identified certified electronic credential record;...
22.   The certified electronic academic credential validating system of claim 21. wherein the publisher validation request interface is configured to transmit the validation response to one of the credentialer validation portal and the validating entity.
13....
and transmit the validation response to the credentialer validation portal transmitting the validation response to the credentialer validation portal.
23.   The certified electronic academic credential validating system of claim 21, wherein the publisher validation request interface is configured to transmit to at least one of the credentialer validation portal and the validating entity at least a portion of the additional information data elements associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
13...
wherein the publisher validation request interface is configured to receive the certified electronic credential validation request and proffered authentication information from a credentialer validation portal and having a computer processor configured to identify a certified electronic credential record in the validation database associated with the proffered authentication information...
24.   The certified electronic academic credential validating system of claim 23, wherein the additional information data elements comprise at least one of program outcomes associated with an academic credential, learning outcomes associated with an academic credential, course information associated with an academic credential, co-curricular information associated with an academic credential, skills acquired associated with at least one of an academic credential and a credential recipient, and experiences earned associated with at least one of an academic credential and a credential recipient.
18. The certified electronic academic credential validating system of claim 17, wherein the additional information data elements comprise at least one of program outcomes associated with an academic credential, learning outcomes associated with an academic credential, course information associated with an academic credential, co-curricular information associated with an academic credential, skills acquired associated with at least one of an academic credential and a credential recipient, and experiences earned associated with at least one of an academic credential and a credential recipient.
25.   The certified electronic academic credential validating system of claim 21, further comprising a personal access key interface configured to receive personal access keys from credential recipients, associate received personal access keys with at least one of a certified electronic academic credential and an associated authentication information, and store in the credential recipient personal access key database the received personal access keys.
14. The certified electronic academic credential validating system of claim 13, further comprising a personal access key interface configured to receive personal access keys from credential recipients, associate received personal access keys with at least one of a certified electronic academic credential and an associated authentication information, and store in the credential recipient personal access key database the received personal access keys.
26.   The certified electronic academic credential validating system of claim 25, wherein the personal access key interface is configured to permit the credential recipient to associate at least one of a personally identifying information and a nickname to a personal access key.
15. The certified electronic academic credential validating system of claim 14, wherein the personal access key interface is configured to permit the credential recipient to associate at least one of a personally identifying information and a nickname to a personal access key.
27.   The certified electronic academic credential validating system of claim 26, wherein the personal access key interface is configured to transmit to a validating entity a credential recipient's personal access key.
16. The certified electronic academic credential validating system of claim 14, wherein the personal access key interface is configured to transmit to a validating entity a credential recipient's personal access key.
28.   The certified electronic academic credential validating system of claim 21, further comprising generating from the plurality of additional information data elements a first additional information associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
17. The certified electronic academic credential validating system of claim 13, further comprising an additional information database having a plurality of additional information data elements associated with at least one of the certified electronic academic credentials, the certified electronic credential records, and the first credential recipient.
29.   The certified electronic academic credential validating system of claim 28, wherein the credentialer validation portal is configured to display the first additional information to the validating entity.
20. The certified electronic academic credential validating system of claim 19, further comprising an additional information display provided by at least one of the credentialer validation portal and a publisher portal, configured to display at least a portion of the first additional information.
30.   The certified electronic academic credential validating system of claim 28, wherein the publisher validation request interface is configured to display the first additional information to the validating entity.
20. The certified electronic academic credential validating system of claim 19, further comprising an additional information display provided by at least one of the credentialer validation portal and a publisher portal, configured to display at least a portion of the first additional information.


Claims 31-40 recite a corresponding method performed by the system recited in claims 21-30, they are rejected under the same rationale over claims 1-12 of  US Pat. No. 10,699,001.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,300. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 11,030,300
21.   An electronic certified electronic academic credential validation system comprising: a publisher computer having a processor and non-transient computer readable medium having a validation database, an additional information database, a publisher validation request interface, and a credential recipient personal access key database; 
the validation database having (1) a plurality of authentication information. each authentication information associated with a certified electronic credential awarded to a credential recipient by a credentialer, and (2) a plurality of certified electronic credential records, each certified electronic credential record associated with a certified electronic credential and comprising an academic credential status; 
the additional information database having a plurality of additional information data elements associated with at least one of a certified electronic academic credential, a certified electronic credential record, and a credential recipient; the credential recipient personal access key database having a plurality of credential recipient personal access keys, each personal access key associated with at least one of a certified electronic credential record and an authentication information; 
a plurality of credentialers, each credentialer providing a unique credentialer validation portal, wherein each credentialer portal is unique to the credentialer and comprises a computer in electronic communication with the publisher computer and having a processor and a non-transient computer readable medium configured to receive a certified electronic credential validation request and proffered authentication information including a proffered personal access key, and 
transmit the certified electronic credential validation request and proffered authentication information to the publisher validation request interface, 



wherein the publisher validation request interface is configured to receive the certified electronic credential validation request and proffered authentication information from a credentialer validation portal and 
identify a certified electronic credential record in the validation database associated with the proffered authentication information, 
compare the proffered personal access key with the personal access key associated with at least one of the identified certified electronic credential record and the proffered authentication information, and generate a validation response based on the identified certified electronic credential record;
11. An electronic system for validating a certified electronic academic credential using a personal access key, the system comprising: a publisher computer having a processor and non-transient computer readable medium having a validation database, an additional information database, and a credential recipient personal access key database; 
the validation database having (1) a plurality of authentication information, each authentication information associated with a certified electronic credential awarded to a credential recipient by a credentialer, and (2) a plurality of certified electronic credential records, each certified electronic credential record associated with a certified electronic credential and comprising an academic credential status; 
the additional information database having a plurality of additional information data elements associated with at least one of a certified electronic academic credential, a certified electronic credential record, and a credential recipient; the credential recipient personal access key database having a plurality of credential recipient personal access keys, each personal access key associated with at least one of a certified electronic credential record and an authentication information; 
wherein the publisher computer is in electronic communication with a plurality of credentialer validation portals, each credentialer portal provided by and unique to a credentialer and comprising a computer having a processor and a non-transient computer readable medium configured to receive a certified electronic credential validation request and proffered authentication information from a validating entity, the proffered authentication information including a proffered personal access key, and transmit the certified electronic credential validation request and proffered authentication information to a publisher validation request interface, each credentialer validation portal is configured to display validation information based on at least a portion of the validation response; 
wherein the publisher validation request interface is configured to receive the certified electronic credential validation request and proffered authentication information from a credentialer validation portal and having a computer processor configured to identify a certified electronic credential record in the validation database associated with the proffered authentication information, 
compare the proffered personal access key with the personal access key associated with at least one of the identified certified electronic credential record and the proffered authentication information, generate a validation response based on the identified certified electronic credential record; and transmit the validation response to the credentialer validation portal transmitting the validation response to the credentialer validation portal; and wherein the publisher validation request interface is configured to transmit to at least one of the credentialer validation portal and the validating entity at least a portion of the additional information data elements associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
22.   The certified electronic academic credential validating system of claim 21. wherein the publisher validation request interface is configured to transmit the validation response to one of the credentialer validation portal and the validating entity.
11.... transmit the validation response to the credentialer validation portal transmitting the validation response to the credentialer validation portal; and wherein the publisher validation request interface is configured to transmit to at least one of the credentialer validation portal and the validating entity .....
23.   The certified electronic academic credential validating system of claim 21, wherein the publisher validation request interface is configured to transmit to at least one of the credentialer validation portal and the validating entity at least a portion of the additional information data elements associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
11....
wherein the publisher validation request interface is configured to transmit to at least one of the credentialer validation portal and the validating entity at least a portion of the additional information data elements associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
24.   The certified electronic academic credential validating system of claim 23, wherein the additional information data elements comprise at least one of program outcomes associated with an academic credential, learning outcomes associated with an academic credential, course information associated with an academic credential, co-curricular information associated with an academic credential, skills acquired associated with at least one of an academic credential and a credential recipient, and experiences earned associated with at least one of an academic credential and a credential recipient.
12. The certified electronic academic credential validating system of claim 11, wherein the additional information data elements comprise at least one of program outcomes associated with an academic credential, learning outcomes associated with an academic credential, course information associated with an academic credential, co-curricular information associated with an academic credential, skills acquired associated with at least one of an academic credential and a credential recipient, and experiences earned associated with at least one of an academic credential and a credential recipient.
25.   The certified electronic academic credential validating system of claim 21, further comprising a personal access key interface configured to receive personal access keys from credential recipients, associate received personal access keys with at least one of a certified electronic academic credential and an associated authentication information, and store in the credential recipient personal access key database the received personal access keys.
13. The certified electronic academic credential validating system of claim 11, further comprising a personal access key interface configured to receive personal access keys from credential recipients, associate received personal access keys with at least one of a certified electronic academic credential and an associated authentication information, and store in the credential recipient personal access key database the received personal access keys.
26.   The certified electronic academic credential validating system of claim 25, wherein the personal access key interface is configured to permit the credential recipient to associate at least one of a personally identifying information and a nickname to a personal access key.
14. The certified electronic academic credential validating system of claim 13, wherein the personal access key interface is configured to permit the credential recipient to associate at least one of a personally identifying information and a nickname to a personal access key.
27.   The certified electronic academic credential validating system of claim 26, wherein the personal access key interface is configured to transmit to a validating entity a credential recipient's personal access key.
15. The certified electronic academic credential validating system of claim 14, wherein the personal access key interface is configured to transmit to a validating entity a credential recipient's personal access key.
28.   The certified electronic academic credential validating system of claim 21, further comprising generating from the plurality of additional information data elements a first additional information associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
16. The certified electronic academic credential validating system of claim 11, further comprising generating from the plurality of additional information data elements a first additional information associated with at least one of the identified certified electronic academic credential, the identified certified electronic credential record, and an identified credential recipient.
29.   The certified electronic academic credential validating system of claim 28, wherein the credentialer validation portal is configured to display the first additional information to the validating entity.
17. The certified electronic academic credential validating system of claim 16, wherein the credentialer validation portal is configured to display the first additional information to the validating entity.
30.   The certified electronic academic credential validating system of claim 28, wherein the publisher validation request interface is configured to display the first additional information to the validating entity.
18. The certified electronic academic credential validating system of claim 16, wherein the publisher validation request interface is configured to display the first additional information to the validating entity.


Claims 31-40 recite a corresponding method performed by the system recited in claims 21-30, they are rejected under the same rationale over claims 1-10 of  US Pat. No. 11,030,300.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zakarian et al. (US Pat. No. 8,788,600 B2) disclosed a method and system for certifying contents of a correspondence from a sender to a recipient.
Ginter et al. (US Pat. No. 7,143,290 B1) disclosed a method and system for trusted item delivery and validation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491